In negligence actions, the plaintiffs in Actions Nos. 2, 3 and 4 appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated August 8, 1961, granting a joint trial of all the actions, as directed- (pursuant to Civ. Prac. Act, § 96-a) that such trial be had in West-*1108Chester County, where Action No. 1 is pending. Order, insofar as appealed from, affirmed, with one bill of $10 costs and disbursements. While Action No. 1 was brought in Westchester County after the commencement of Action No. 3 in Queens County (where the other actions are pending), nevertheless it also appears: (a) that the accident occurred in Westchester County; (b) that the injured parties received initial hospital and medical treatment in Westchester County; and (e) that the convenience of material witnesses will be promoted by a trial in that county. Under all these circumstances Special Term properly exercised its discretion in directing that the actions be tried together in Westchester County (Gerber v. B. G. R. Hotel Gorp., 10 A D 2d 956; Bernstein v. McKane, 3 A D 2d 764; Hobbs v. San Filippo, 281 App. Div. 929; Gruber v. Alpert, 257 App. Div. 1007). Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.